Citation Nr: 0316595	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
hidradenitis of the perianal region, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased evaluation for a scar of the 
right buttocks, residual of hidradenitis of the perianal 
region, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for a scar of the 
groin region, residual of hidradenitis of the perianal 
region, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a scar of the 
right axilla, residual of hidradenitis of the perianal 
region, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for a scar of the 
left axilla, residual of hidradenitis of the perianal region, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated September 12, 2000, which 
granted a joint motion for remand, vacated a September 1999 
Board decision, and remanded the case for further 
development.  At that time, the issue on appeal was 
entitlement to an increased evaluation for the residuals of a 
pilonidal cyst, currently rated as 10 percent disabling.  The 
case arose from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The joint motion for remand stipulates that the veteran's 
claim for an increased rating for his service-connected 
disability should also include consideration of entitlement 
to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
and entitlement to a total disability rating based upon 
individual unemployability.  The Court has held that a claim 
for individual unemployability, in general, is not 
inextricably intertwined with an increased rating claim as 
the matter does not necessarily require a specific disability 
rating for consideration.  See Vettese v. Brown, 7 Vet. App. 
31, 35 (1994).  The Court has also held that the Board is 
precluded from addressing the issue of entitlement to an 
extraschedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

In February 2001, the Board remanded the claim to the RO for 
additional development.  While the case was in remand status, 
the issue of entitlement to TDIU was denied by the RO, and 
the veteran properly perfected his appeal of that issue.  In 
addition, while the case was in remand status, in July 2002, 
the RO recharacterized the veteran's residuals of a pilonidal 
cyst disability as residuals of hidradenitis suppuritiva of 
the perianal region and continued the 10 percent evaluation.  
The RO also granted service connection for scars of the right 
buttocks, the groin region, the right axilla and the left 
axilla, all as residuals of hidradenitis suppurita, and 
assigned 10 percent evaluations for each disability.  Thus, 
the issues currently before the Board are reflected on the 
first page of this decision.  


REMAND

 On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the record reveals that the veteran has not been 
informed of his rights under the new law.  The veteran has 
not been informed about VCAA and how it pertains to the 
claims at issue here such as what information and medical or 
lay evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, this case is REMANDED for the following:



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.


2.  The RO should schedule the veteran 
for a VA examination to evaluate his 
residuals of hidradenitis of the perianal 
region.  The veteran should be informed 
of the potential consequences of his 
failure to appear for any scheduled 
examination.  

The claims file must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  The 
veteran's scarring must be described in 
detail.  The size of each scar must be 
determined and the examiner should 
indicate if any scar is deep or causes 
limitation of motion.  All indicated 
tests should be conducted.  All opinions 
and conclusions must be supported by 
complete rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  The RO should 
include consideration with regard to the 
one-year period for receipt of additional 
evidence.  

Then, the RO should re-adjudicate the 
issues on appeal.  The RO should consider 
the claim for a skin disability or 
scarring under the old and new 
regulations as appropriate, taking any 
necessary additional development.  The RO 
should also consider whether an extra-
schedular evaluation is appropriate.  If 
any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




